Citation Nr: 0917856	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-22 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for nonspecific 
dermatitis, claimed as a skin condition.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a respiratory condition.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  Subsequently, the case was 
transferred to the RO in White River Junction, Vermont.  In 
June 2008, the Board remanded this matter for further 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Competent evidence of record indicates that the Veteran's 
nonspecific dermatitis, claimed as a skin condition, is not 
the result of an injury or disease incurred in service.

3.  The evidence of record demonstrates the Veteran's COPD, 
claimed as a respiratory condition, is not a result of any 
established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  Nonspecific dermatitis, claimed as a skin condition, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 

2.  COPD, claimed as a respiratory condition, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May 2005, April 2006 and October 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, a supplemental statement of the case was issued 
in March 2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the April 2006 
correspondence.  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
For example, an attempt was made to obtain medical records 
from the Social Security Administration (SSA) as a result of 
the Board's June 2008 remand; however, SSA informed VA that 
it did not have a medical file on the Veteran.  The Board 
finds that the VA examination of the two issues on appeal may 
be considered an adequate examination because the examiner 
had access to the claim file, interviewed and examined the 
Veteran, and considered the Veteran's assertions of continued 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  The Board finds that the available medical evidence 
is sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the Veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The requirement that a current disability be present 
is satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).

Dermatitis

The Veteran contends that he currently has a skin condition 
as a result of his active service.  Considering the claim in 
light of the above-noted legal authority, the Board finds 
that the weight of the evidence is against the claim.

Service treatment records reveal that the Veteran was treated 
for contact dermatitis on his left foot in October and 
November 1982.  In July 1983, he was seen and treated for a 
mild sunburn on both legs.  In July and August 1983, he was 
seen for a rash on his chest, back and arms that was 
diagnosed as either contact, allergic or atopic dermatitis or 
atopic eczema.  In September 1983, he was treated for atopic 
dermatitis on his elbows.  In March 1984, he was treated for 
a rash in the antecubital fossa area of his elbows.  

Post service, a November 2002 VA emergency room record noted 
that the Veteran had warm, dry and normal skin.

September 2003 VA medical records revealed that the Veteran 
complained of a 2-day rash. It was noted that the rash was 
diffuse and that the Veteran had dry skin.  The physician 
diagnosed diffuse urticaria.  VA outpatient treatment records 
and other VA medical records reveal treatment for a skin 
disorder in June 2004, and November 2004.  

The Veteran underwent a VA examination in June 2005.  He told 
the examiner that he developed papules on his legs and arms 
during the previous 25 years beginning in service.  While 
intermittent, he said that he had some form of papules on a 
persistent basis.  He denied itching and any palmar 
involvement of the hands.  The Veteran claimed various 
unremembered treatments for this skin condition over the 
years, but denied treatment over the past year.  On 
examination, there were scattered fine erythematous papules 
of the forearms and the dorsum of both hands.  The examiner 
estimated that approximately one percent of the Veteran's 
entire body was affected.  There were no disfiguring scars or 
acne noted.  

The examiner diagnosed nonspecific dermatitis and opined that 
he could not attribute the Veteran's current skin condition 
to service without resorting to speculation.  He noted that 
service treatment records did not establish chronicity and 
that there were no private or VA medical records to show 
chronicity of any skin condition from service through the 
intervening 20 years.

Following an outpatient evaluation in March 2006, the 
diagnosis was to rule out pruritis with eczema.  Urea lotion 
and medication were prescribed.  A June 2006 VA medical 
record noted that a generalized follicular rash involving all 
skin surfaces, including the scalp, had resolved.  A 
September 2008 VA medical record noted that folliculitis had 
returned and that the Veteran should be seen by the 
dermatology clinic.

October 2008 VA medical records noted that the Veteran was 
seen for a dermatology consultation after complaining about a 
20-year history of intense pruritis and errythemaous patches 
over his body, including his scalp.  He presented with 
lesions covering his entire body.  He complained of itching 
and scratching and said that he had never consulted with a 
dermatologist before.  He used a urea 10 percent lotion three 
times a day for dry skin.  The resident diagnosed diffuse 
xerosis on the lower arms and legs and upper back and 
prescribed a daily ointment as well as Benadryl for the 
pruritis.  

Based on the evidence of record, the Board finds that service 
connection for nonspecific dermatitis, claimed as a skin 
condition, is not warranted.  There is no doubt that the 
Veteran was treated for some form of dermatitis while in 
service, but the VA examiner noted that service treatment 
records did not establish chronicity.  The Board has 
considered the Veteran's contentions, including those found 
in post-service treatment records noted above, that his skin 
condition began in service more than 20 years ago.  The 
Veteran is competent to testify about observable symptoms, 
such as a skin rash, in an attempt to show chronicity since 
service.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 
Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (finding lay testimony is competent if limited to 
matters the witness actually observed and within the realm of 
the witness's personal knowledge).  However, there is no 
medical evidence of any chronic skin condition in service, 
and VA treatment records show intermittent normal skin and 
periods without treatment.  Moreover, he and his 
representative have offered no medical evidence or medical 
opinions to show any connection between any current skin 
condition, such as the xerosis noted in October 2008, and the 
Veteran's period of active military service.  

The Board also notes that according to the evidence of 
record, the Veteran's first recorded post-service complaints 
of a skin condition, urticaria, were in September 2003, 19 
years after service, and that there is no competent medical 
evidence of dermatitis or a skin condition for almost 20 
years after service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  In this case, the Board finds that the passage 
of many years between active duty and the Veteran's 
complaints of and treatment for a skin rash weighs against 
the Veteran's claim.  Further, the Board notes that there is 
no competent and persuasive evidence of a nexus between the 
Veteran's current skin condition and his active service.  The 
June 2005 VA examiner, in fact, felt unable to offer a nexus 
opinion without resorting to speculation because of the 
absence of documented treatment for this condition since the 
Veteran was discharged from service.

COPD

The Veteran contends that he currently has a respiratory 
condition as a result of his active service.  Considering the 
claim in light of the above-noted legal authority, the Board 
finds that the weight of the evidence is against the claim.

Service treatment records reveal that in February 1981; the 
Veteran was hospitalized for four days for treatment of an 
upper respiratory infection and pneumonitis; a chest x-ray 
showed a patchy infiltrate in the right upper zone, but no 
other pathology was suggested.  In May 1982, he was treated 
for an apparent upper respiratory infection.  In February 
1983, the Veteran complained of upper chest pains for three 
days, with nasal discharge and a nonproductive cough.  It was 
noted at the time of treatment that his lungs were clear.  
The assessment was viral syndrome.  In September 1983, he 
denied any history of asthma.  In December 1984, he was 
treated for a cough, nausea, sore throat and chest, and 
congestion.  The examiner assessed bronchitis and noted that 
the chest was clear by auscultation and x-ray.  

Post service VA outpatient medical records indicate no 
treatment for COPD, though the Veteran was seen for some 
respiratory complaints.  February 2002 VA medical records 
revealed treatment for acute bronchitis and acute 
pharyngitis.  He was discharged with a metered dose inhaler.  
November 2002 VA medical records noted that the Veteran was 
given emergency treatment for what symptoms suggested was 
acute bronchitis; however. his breath sounds were noted as 
clear bilaterally, and the Veteran denied respiratory 
problems.  According to March 2003 VA medical records, he had 
been given an inhaler in November 2002, which did not help 
his lung condition.  He denied dyspnea on exertion, denied a 
chronic cough, and had no history of asthma.  COPD was noted 
as not applicable on an intake note.  An August 2003 VA 
medical record noted that his lungs were clear with no rales, 
rhonchi or wheezes.  Records in September 2003, February 
2004, June 2004, November 2004 and January 2009 revealed that 
the Veteran's lungs were clear to percussion and 
auscultation.  

The Veteran underwent a VA examination in June 2005.  He 
complained of dyspnea on exertion, typically after walking 
one flight of stairs.  He denied any chronic cough, 
hemoptysis, paroxysmal nocturnal dyspnea, orthopnea, or any 
hospitalizations for respiratory problems since discharge 
from service.  The Veteran did not recall any post-service 
symptomatology and denied being seen by any physician post-
service for respiratory problems until he was seen this 
century at a VA facility in Florida.  A spirometry in June 
2005 revealed a mild obstructive defect.  His pulmonary 
function tests did not correlate with his symptoms, according 
to the examiner's report.  On examination, there were no 
asthma flare-ups noted and current treatment consisted of 
Combivent metered dose inhalers.  The examiner noted 
limitations on daily activities, including shortness of 
breath after walking 300 feet.  There was no evidence of 
pulmonary hypertension, weight loss or renovascular 
hypertension.  

The examiner recorded an impression of COPD and opined that 
he could not associate it with the Veteran's service without 
resorting to speculation.  He noted that the Veteran had 
three in-service acute respiratory infections, but that there 
was no medical documentation in the intervening 20 years and 
no association of intermittent respiratory infections to 
COPD.

Based upon the evidence of record, the Board finds that 
service connection for COPD, or a claimed respiratory 
condition, is not a disability that may be related to 
service.  There is no doubt that the Veteran was treated for 
upper  respiratory infections (colds, pneumonitis, 
bronchitis) while in service, but the medical evidence, and 
the lack of a discharge examination, indicates that these 
were acute episodes that resolved before the Veteran left 
service.  In this matter, the Board notes that the Veteran 
was not treated for COPD since service, according to the 
Veteran's own report to the VA examiner, and it is debatable 
whether the Veteran has a current COPD disability.  While 
recent VA outpatient treatment records show that the Veteran 
was treated for acute bronchitis in 2002, that illness was 
nearly 18 years after discharge from service.  The Board also 
notes that recent records also show that the Veteran has 
denied respiratory problems during the recent past and that 
his lungs were consistently found to be clear on examination.  

As the VA examiner assessed COPD after examination, the Board 
too will assume the Veteran has a current disability.  
However, the Veteran and his representative have offered no 
medical opinion or evidence to show any connection between 
any current respiratory disability and the Veteran's period 
of active service.  The Board finds the June 2005 VA 
examination persuasive.  The examiner declined to assert COPD 
was due to service because the incidents of respiratory 
infection in service were acute and there was no medical 
evidence during the intervening 20 years since service.  
While the Board does not doubt the sincerity of the Veteran's 
belief that he has COPD associated with military service, 
this claim turns on a medical matter--the relationship 
between a current disability and service.  Questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a lay person without the appropriate 
medical training or expertise, the Veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a lay person is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
Veteran's assertions regarding the etiology of his 
respiratory condition simply do not constitute persuasive 
evidence in support of the claim.

Both Claims

For the foregoing reasons, the claim for service connection 
for nonspecific dermatitis, claimed as a skin condition, and 
the claim for service connection for COPD, claimed as a 
respiratory condition, must be denied.  In arriving at the 
decision to deny these claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for nonspecific dermatitis, 
claimed as a skin condition, is denied.

Entitlement to service connection for COPD, claimed as a 
respiratory condition, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


